Citation Nr: 9933135	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-10 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for coronary artery 
disease with hypertension.

2.  Entitlement to an increased evaluation for intervertebral 
disc syndrome, currently evaluated as 40 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.

4.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran, who had active service from December 
1947 to July 1968, appealed those decisions to the Board. 


FINDINGS OF FACT

1.  A Board decision rendered in September 1988 denied 
service connection for a heart disorder.

2.  The evidence associated with the claims file subsequent 
to the September 1988 Board decision does not tend to 
establish any material fact which was not already of record 
at the time of that decision and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran's intervertebral disc syndrome currently is 
manifested by some limitation in range of motion, 
osteoporosis, and subjective complaints of low back pain 
which radiates down both lower extremities; however, there is 
no objective evidence of pronounced intervertebral disc 
syndrome in the absence of persistent symptoms compatible 
with sciatic neuropathy, demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with only intermittent relief.

4.  The veteran testified that he recently received treatment 
by the VA for his service-connected degenerative joint 
disease of the right knee, but no such records are contained 
in the claims file.

5.  The veteran's compensable service-connected disabilities 
include intervertebral disc syndrome, rated as 60 percent 
disabling by virtue of this decision; hiatal hernia, rated as 
30 percent disabling; and degenerative joint disease of the 
right knee, rated as 10 percent disabling, for a combined 
schedular evaluation of 80 percent.

6.  The veteran's service-connected disabilities preclude all 
forms of substantially gainful employment consistent with his 
educational background and occupational experience.


CONCLUSIONS OF LAW

1.  A September 1988 Board decision which denied service 
connection for a heart disorder is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).

2.  The evidence received since the September 1988 Board 
decision is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 20.1105, 3.156 (1999).

3.  The criteria for a 60 percent evaluation for 
intervertebral disc syndrome have been met on an extra-
schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5293 (1999).

4.  The criteria for a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (1999).

5.  The claim for an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee is well 
grounded.  38 U.S.C.A. § 5107(a)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303(a) (1999).  Certain chronic 
diseases, including cardiovascular disease, may be presumed 
to have been incurred during active military service if they 
become manifest to a degree of 10 percent or more within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).

A Board decision rendered in September 1988 denied the 
veteran's claim for service connection for a heart disorder.  
That decision was based on a finding that chronic 
cardiovascular disease was not objectively demonstrated in 
service or during the one-year presumptive period after 
service.  That decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100 (all Board decisions are final on 
the date stamped on the face of the decision, unless the 
Chairman orders reconsideration, or one of the other 
exceptions to finality apply.)  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The relevant evidence at the time of the Board's September 
1988 decision consisted of service medical records; Air Force 
Base Hospital reports dated in March and June 1969; reports 
from St. Mary's Hospital dated in August 1982; reports from 
Enid Memorial Hospital dated in December 1982 and May 1984; 
reports from St. Anthony Hospital dated from June to July 
1987; VA examination reports dated in June 1974 and November 
1984; an October 1984 letter from J. V. D. Hough, M.D.; and 
an August 1984 letter from W. J. Buvinger, M.D.  The evidence 
that must be considered in determining whether the claim may 
be reopened based on new and material evidence is that added 
to the record since the September 1988 Board decision.

Since that decision, the veteran has submitted post-service 
medical records showing treatment for cardiovascular disease.  
Treatment reports from St. Mary's Hospital dated from March 
1994 to June 1995 show that the veteran was treated for 
coronary artery disease.  The veteran was also treated at 
Presbyterian Hospital in March 1994 where he underwent a 
percutaneous transluminal coronary angioplasty of the 
proximal right coronary artery.  The Board finds these 
reports to be new, as they were not associated with the 
claims file at the time of the September 1988 Board decision.  
However, none of these reports includes medical data or a 
medical opinion indicating that the veteran's cardiovascular 
problems began either in service or within the one-year 
presumptive period.  Therefore, none of these reports are 
probative of the central issue of whether this condition is 
related to service.  See 38 C.F.R. § 3.156.

The Board has also considered the veteran's own lay 
statement, including testimony before the undersigned member 
of the Board during a video conference hearing in May 1999.  
The veteran essentially argued that he did suffer from 
cardiovascular problems in service.  The Board finds, 
however, that these statements cannot be deemed material as 
defined under 38 C.F.R. § 3.156.  As discussed above, 
evidence is probative when it tends to prove, or actually 
proves, an issue.  See Routen, 10 Vet. App. at 186, citing 
Black's Law Dictionary 1203 (6th ed. 1990).  To be material, 
the evidence also should be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  These lay statements fail to meet 
both of these tests.  The Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Here, 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of cardiovascular 
disease, to include hypertension.  Hence, these statements, 
unsupported by medical evidence, are neither probative to the 
central issue in this case, nor are they so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  

As a whole, the evidence received since the September 1988 
Board decision, when viewed either alone or in light of all 
of the evidence of record, does not tend to show that the 
veteran's current heart condition began either in service or 
during the one-year presumptive period after service.  
Therefore, it follows that new and material evidence has not 
been submitted subsequent to the September 1988 Board 
decision to reopen the claim for service connection for 
coronary artery disease with hypertension.  Because the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine may not be applied 
in this case.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As the foregoing explains the need for competent evidence 
demonstrating that the veteran's current heart condition had 
its onset in service or during the one-year presumptive 
period, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to reopen his 
claim for service connection for this disability.  See Graves 
v. Brown, 8 Vet. App. 522, 524 (1996). 





II.  Increased Evaluation for Intervertebral Disc Syndrome

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for intervertebral disc 
syndrome is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992). 

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
post-service medical treatment records, VA rating examination 
reports, and transcripts from two personal hearings before 
the RO and a member of the Board.  The Board is unaware of 
any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

A November 1974 rating decision granted service connection 
for intervertebral disc syndrome (lower back) and assigned a 
20 percent evaluation.  In April 1997, the veteran filed a 
claim for an increased evaluation for this service-connected 
disability.  That claim was denied by the RO in July 1997, 
and this appeal ensued from that decision.  During the 
pendency of this appeal, the RO granted an increased 
evaluation to 40 percent, effective as of April 1997.  Thus, 
the issue currently before the Board is whether the veteran's 
intervertebral disc syndrome warrants an evaluation in excess 
of 40 percent.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In evaluating the veteran's intervertebral disc syndrome, the 
RO considered reports from physicians at St. Mary's Mercy 
Hospital.  In an April 1997 letter, A.M. Reddy, M.D., stated 
that he had examined the veteran at that time for low back 
pain.  Dr. Reddy recorded the veteran's complaints of back 
pain with radiating pain and numbness down both legs.  The 
veteran told Dr. Reddy that he had pain with walking only 
short distances, which had been getting progressively worse.  
No definite history of weakness of the lower extremities was 
reported.  On physical examination, straight leg raising was 
positive bilaterally at 80 degrees.  There was no weakness in 
the ankles, knees or hips, and peripheral pulses of the feet 
were present.  Knee jerks were present, but ankle jerks were 
absent.  Plantar was down going.  Dr. Reddy stated that the 
veteran's history was suggestive of lumbar radiculopathy 
bilaterally which was possibly related to lumbar canal 
stenosis.  X-rays showed a compression fracture of the lumbar 
vertebra.  Dr. Reddy recommended that the veteran undergo MRI 
and EMG studies.

An MRI of the lumbar spine performed at St. Mary's Mercy 
Hospital in May 1997 revealed an old compression deformity of 
L2, postoperative changes at L4-5, and very mild relative 
narrowing of the neural foramen bilaterally at L4-5.  
However, there was no evidence of disc herniation or 
significant disc bulging.  A May 1997 letter from Dr. Reddy 
explained that the veteran was unable to complete an EMG 
study because of increased pain in the lumbar area.  Dr. 
Reddy was still able to comment that, grossly, the study 
revealed no definite evidence of lumbar radiculopathy or 
peripheral neuropathy on the left side.  

In June 1997, the veteran was seen by Barry L. Pollard, M.D., 
for complaints of progressive low back pain with occasional 
numbness in the legs.  Dr. Pollard indicated that the veteran 
was on various medications for back pain, including Naprosyn, 
Motrin, Flexeril, and Darvocet.  He related that recent X-
rays showed progression of osteoporosis and degenerative disc 
disease.  No other significant findings were present.  On 
physical examination, the veteran was noted to have mild 
weakness with dorsiflexion of his left foot; otherwise, 
strength in his legs was normal.  Dr. Pollard indicated that 
surgery at L4 was an option to treat the pain in the left 
leg, but that the biggest problem was the veteran's back pain 
which would probably not improve with surgery.  Dr. Pollard 
thus recommended that the veteran manage his back pain in a 
medical fashion without surgical intervention. 

The veteran was afforded an orthopedic examination by the VA 
in June 1997.  At that time, the veteran reported that he 
first experienced low back pain in 1953.  He stated that he 
later developed acute low back pain in 1972 after lifting a 
heavy box.  He explained that this condition did not 
significantly limit his activities until August 1996 when he 
experienced spontaneous onset of acute low back pain.  
Although he said that pain now radiated down both legs, no 
neurological deficit in either lower extremity was reported.  
He did state that pain limited his ability to sit or stand 
for prolonged periods.  He also mentioned that he was able to 
walk only a half a block before he would have to stop due to 
pain, and that he was only able sit or stand for 
approximately 10 or 15 minutes before having to change 
positions.  The examiner interpreted the May 1997 MRI report 
as showing an old compression deformity of L2 with 
postoperative changes at L4-5, with no evidence of 
significant disc herniation or lumbar stenosis.  The veteran 
was noted to be on Darvocet for pain. 

Physical examination showed that the veteran did not appear 
to be in any distress.  He ambulated with a normal gait and 
posture.  There was a well-healed, nontender scar from the 
old midline lumbar laminectomy.  A normal spinal curvature 
was present.  The veteran complained of only mild tenderness 
to punch in the mid to low lumbar spine, with no 
paravertebral muscle spasm or tenderness reported.  Full 
range of motion was present except for forward flexion of 80 
degrees.  Pain was reported with forward flexion, 
hyperextension and lateral flexion to the right.  Straight 
leg raising was negative bilaterally.  The lower extremities 
showed no objective changes and exhibited normal muscle mass 
and good strength bilaterally.  Knee jerks were 1+ and equal, 
and ankle jerks were trace and equal.  No sensory loss was 
present in either lower extremity.  The examiner's impression 
was postoperative lumbar diskectomy, symptomatic, rule out X-
ray changes.  X-rays associated with this report reveled a 
loss of height and cavitation of the endplates of the L2 
vertebral body, consistent with a compression fracture of 
indeterminate age. 

The veteran underwent an additional VA orthopedic examination 
in February 1998.  A report from that examination included 
the veteran's complaints of constant low back pain which 
intermittently radiated down both lower extremities.  
However, no neurological deficits were described in either 
lower extremity.  He explained that all physical activities 
had been significantly limited because of back pain.  He 
reported symptoms after sitting for approximately 30 minutes 
or standing for approximately 10 to 15 minutes.  He reported 
being able to walk only a quarter of a block before stopping.  
He stated that he tried to avoid activities such as bending 
and lifting.  He said that he used a cane to ambulate and 
wore a corset because of low back pain.  

Although the examiner observed the veteran to have a normal 
gait and posture, the veteran walked into the examination 
room using a cane in the right hand.  Physical examination 
revealed the veteran to have a normal spinal curvature while 
standing, but there was minimal levoscoliosis in the lumbar 
spine with forward flexion.  The veteran complained of only 
mild pain to punch in the mid to low lumbar area.  No 
paravertebral muscle spasm or tenderness was reported.  
Limitation in range of motion was present due to pain, with 
forward flexion to 60 degrees, hyperextension to 20 degrees, 
and full range of motion with lateral flexion and rotational 
movements.  There was no sciatic notch tenderness.  Straight 
leg raising was negative bilaterally.  Neurological 
examination showed normal muscle mass and strength in both 
lower extremities.  Knee jerks were 1+ and equal, while ankle 
jerks were trace and equal.  Sensory modalities were intact.  
The diagnosis was "postop lumbar diskectomy, symptomatic 
with an old compression fracture of L2; Functional loss due 
to pain is moderately severe."

The veteran's back pain was treated with epidural steroid 
injections at the Pain Management Center in June 1998.  The 
following month, the veteran reported that he did not suffer 
from significant back pain in the morning, but that severe 
pain would occur while walking.  He related that he used a 
cane to ambulate. 

A December 1998 letter from Philip Rajadas, M.D., stated that 
he first treated the veteran for low back pain in November 
1998.  Dr. Rajadas stated that the veteran had experienced 
minimal changes with his chronic low back pain despite 
various aggressive treatments.  Dr. Rajadas recorded the 
veteran's complaints of low back pain with occasional 
radiation into both legs.  However, the veteran did not 
describe numbness, tingling, weakness, bowel or bladder 
incontinence or retention.  The veteran described some 
exacerbation of symptoms with activities.  The veteran also 
reported difficulty with activities of daily living secondary 
to pain.  Nevertheless, Dr. Rajadas concluded that the 
veteran was able to independently perform activities of daily 
living while using a cane.  He reported that the veteran was 
on extensive medication without significant relief.  
Neurological examination was unremarkable.  There was no 
evidence of any radiculopathy such as focal weakness or 
sensory deficits.  Some limitation in range of motion of the 
lumbar spine was present, but examination was otherwise 
unremarkable.  Dr. Rajadas concluded with a diagnosis of 
chronic pain syndrome with concomitant depression.  He 
recommended that the veteran be treated with physical therapy 
and discontinuance of narcotics.  He also opined that the 
veteran would continue to have some limitation in his daily 
functioning secondary to chronic pain syndrome. 

The veteran testified before a hearing officer at the RO in 
January 1999, as well as before the undersigned member of the 
Board in May 1999.  At his RO hearing, the veteran reported 
that he suffered from significant back pain which prevented 
him from sitting for prolonged periods.  He said that he wore 
a corset issued by the VA and had been using a cane for the 
prior year and a half.  He indicated that his symptoms had 
worsened since his VA examination in February 1998.  He 
stated that he now suffered from radiating pain in both legs.  
The veteran also argued, through his representative, that he 
should be awarded an additional 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999) for 
demonstrable deformity of a vertebral body.

The veteran essentially reiterated these statements at his 
video conference hearing before the Board in May 1999.  His 
representative argued that the veteran's intervertebral disc 
syndrome warranted a 60 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, and that an additional 10 
percent was appropriate under 38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  It was conceded, however, that the etiology of 
the compression fracture was unknown.  The veteran explained 
that he had not worked since his last job 1994 when his 
employer went out of business.  He added that he had been 
denied employment at several companies because of his 
inability to sit or stand for prolonged periods due to 
intervertebral disc syndrome. 

The veteran submitted letters to support his contention that 
his intervertebral disc syndrome prevented him from obtaining 
employment.  In a January 1998 letter, AirTouch Paging stated 
that it had denied the veteran's application for employment 
because the position in question required prolonged sitting, 
standing, walking, and being able to lift up to 50 pounds.  
In a March 1998 letter, K. M. Pipeline Construction, Inc., 
notified the veteran that his application for a payroll clerk 
position had been denied due to his inability to sit for any 
length of time.  Finally, a February 1999 memorandum from a 
VA counseling psychologist indicated that it was not 
reasonably foreseeable that a vocational rehabilitation 
program would lead to employment because of the veteran's 
service-connected disabilities. 

In May 1999, the veteran was treated for low back pain at 
Orthopedic Associates.  A physical examination performed by 
Ralph E. Payne, Jr., M.D., revealed that the veteran walked 
without a limp and exhibited a good, steady gait without 
muscle weakness in the lower extremities.  Range of motion 
testing showed forward flexion of 60 degrees and normal 
movements with extension and lateral bending.  Both hip 
joints demonstrated good range of rotary motion.  Straight 
leg raising was negative.  Neurological examination showed 2+ 
knee jerks and trace ankle jerks bilaterally.  X-rays showed 
quite a bit of osteoporosis in the lumbar spine area, well 
preserved disc spaces, and no compression fracture of L2.  
The diagnosis was "some osteoporosis throughout the lumbar 
spine, minimal arthritis changes, disk spaces are well 
preserved."

A May 1999 follow-up note from Dr. Payne stated that the 
veteran had undergone surgery for disc disease in 1974 and 
was noted to have a compression fracture of L2 of long-
standing duration.  He said that the veteran did not have any 
leg pain and that neurological examination was within normal 
limits.  A radioactive bone scan was normal.  Dr. Payne 
concluded with a diagnosis of old compression fracture of the 
lumbar spine with possible degenerative disc disease.  He 
advised the veteran that he had no treatment to offer other 
than physical therapy.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain 
and/or weakness, to the extent that any such symptoms are 
supported by adequate pathology.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).

The veteran's intervertebral disc syndrome is currently 
evaluated as 40 percent disabling under Diagnostic Code 5293.  
Under this provision, a 40 percent evaluation is warranted 
for severe intervertebral disc syndrome, featuring recurring 
attacks with intermittent relief.  A 60 percent evaluation is 
contemplated with findings of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293. 

Applying the above criteria to the facts of this case, the 
Board finds that Diagnostic Code 5293 does not afford the 
veteran an evaluation in excess of 40 percent for 
intervertebral disc syndrome.  The clinical evidence simply 
does not show that the veteran suffers from pronounced 
intervertebral disc syndrome with little intermittent relief.  
The MRI taken in May 1997 showed no gross evidence of 
radiculopathy, and no significant neurological findings were 
reported during two recent VA examinations.  Dr. Rajadas also 
noted the veteran did not describe any numbness, tingling, 
weakness, or bowel or bladder incontinence.  These findings 
were recently confirmed by Dr. Payne who found no 
neurological findings in either lower extremity.  The 
clinical evidence also does not show that the veteran suffers 
from demonstrable muscle spasm, which also is a factor for 
the 60 percent rating under Diagnostic Code 5293. 

Nevertheless, in exceptional or unusual cases where the 
schedular criteria are deemed inadequate, due to such related 
factors as marked interference with employment or frequent 
hospitalizations, an extra-schedular evaluation may be 
assigned, subject to the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1).  In this case, the Board finds that the 
veteran's intervertebral disc syndrome has caused marked 
interference with the veteran's employment (i.e., beyond that 
contemplated in the 40 percent evaluation assigned).  

In reaching this decision, the Board places significant 
weight on the letters from AirTouch Paging and K. M. Pipeline 
Construction, Inc., both of which indicated that the 
veteran's application for employment had been denied because 
of his inability to sit or stand for prolonged periods 
(symptoms which have been attributed to the veteran's 
intervertebral disc syndrome.)  Furthermore, a VA 
psychologist recently concluded that it was not reasonably 
foreseeable that a vocational rehabilitation program would 
lead to employment because of the veteran's service-connected 
disabilities, which included intervertebral disc syndrome.  
Under these circumstances, the Board finds that the criteria 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have been met for the veteran's 
intervertebral disc syndrome.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Board thus finds that a 60 percent evaluation is 
warranted for this disability.  

The Board also finds that an additional 10 percent evaluation 
is not warranted under Diagnostic Code 5285 for demonstrable 
deformity of a vertebral body.  The recent clinical evidence 
shows that the veteran had suffered a compression deformity 
at L2.  Nevertheless, no evidence has been submitted which 
indicates that this deformity occurred as a result of 
incident which occurred in service.  The veteran's service 
medical records, including X-ray reports, do not show any 
complaint, treatment or finding for an injury to the L2 
vertebral body.  Moreover, a June 1990 VA examination report 
noted that the veteran re-injured his back in 1972 
(approximately four years after his separation from service), 
and that he underwent a two level lumbar laminectomy and 
removal of disks at L4, L5, S1.  In the absence of evidence 
indicating that the veteran's suffered from demonstrable 
deformity of a vertebral body as a result of an injury 
sustained in service, the Board finds that an additional 10 
percent evaluation under Diagnostic Code 5285 is not 
appropriate. 

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
the Board has also considered whether an increased evaluation 
is warranted on the basis of functional loss due to the 
veteran's complaints of pain.  See DeLuca, 8 Vet. App. at  
204-06.  In cases involving Diagnostic Code 5293, the VA 
General Counsel held in a recent opinion that intervertebral 
disc syndrome involves loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
cervical, thoracic or lumbar vertebrae.  Therefore, pursuant 
to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 
and 4.45 must be considered when a disability is evaluated 
under this diagnostic code.  When a veteran has received less 
than the maximum evaluation under Diagnostic Code 5293 based 
on symptomatology which includes limitation of range of 
motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
rating corresponds to the maximum rating under another 
diagnostic code pertaining to limitation of motion.  See 
VAOPGCPREC 36-97, 63 Fed.Reg. 31,262 (1998). 

In short, considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45, an increased evaluation may be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain even though the currently assigned 40 percent rating is 
the maximum rating for cases involving limitation of range of 
motion of the lumbar spine under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  In this case, it 
appears as though the RO fully considered functional loss due 
to the veteran's complaints of pain in arriving at the 40 
percent evaluation.  Therefore, a higher evaluation need not 
be considered.

III.  Entitlement to a Total Disability Rating 
Based on Individual Unemployability by Reason of 
Service-Connected Disabilities

The law provides that a total disability rating based upon 
individual unemployability may be granted upon a showing that 
the veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R.          §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  In exceptional cases, an extra-schedular total 
rating may also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b). 

In this case, the veteran's compensable service-connected 
disabilities include intervertebral disc syndrome, rated as 
60 percent disabling; hiatal hernia, rated as 30 percent 
disabling; and degenerative joint disease of the right knee, 
rated as 10 percent disabling, for a combined schedular 
evaluation of 80 percent.  The combined disability evaluation 
for these disorders is 80 percent, thereby rendering the 
veteran initially eligible for individual unemployability.  
See 38 C.F.R. § 4.25, Table I (1999).

The Board finds that the veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected intervertebral disc syndrome.  As previously 
discussed, the veteran testified at his hearing that his 
intervertebral disc syndrome precluded his ability to sit or 
stand for prolonged periods, thereby rendering him unable to 
secure or maintain employment.  While the evidence shows that 
the veteran lost his last job in 1994 after the company he 
was with went out of business, the evidence also shows that 
the veteran has been unable to secure another job since then 
due to his service-connected intervertebral disc syndrome.  
As noted, AirTech Paging and K. M. Pipeline Construction, 
Inc., denied the veteran's application for employment due to 
his inability to sit for any length of time.  More 
significantly, a February 1999 memorandum from a VA 
counseling psychologist indicated that it was not reasonably 
foreseeable that a vocational rehabilitation program would 
lead to employment either now or in the near future because 
of the veteran's service-connected disabilities. 

As the evidence shows that the veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected intervertebral disc syndrome, a total disability 
rating based on individual unemployability by reason of 
service-connected disabilities is granted.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for coronary artery disease 
with hypertension, the appeal is denied.

A 60 percent disability evaluation for intervertebral disc 
syndrome is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disabilities 
is granted.






REMAND

An October 1998 rating decision granted service connection 
for degenerative joint disease of the right knee and assigned 
a 10 percent disability evaluation from May 1998.  The 
veteran responded by filing a notice of disagreement with 
respect to the 10 percent evaluation. 

The Board finds that this claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a), which gives rise to the 
VA's duty to assist.  See Fenderson, 12 Vet. App. at 127 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims).  Under these circumstances, VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of the veteran's disability from the 
effective date of service connection through the present.  
Fenderson v. West, 12 Vet. App. 119, 125-127 (1999), citing 
Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 
Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history.")  The Board 
finds that this duty has not been fulfilled and that further 
development is required under the provisions of 38 U.S.C.A. 
§ 5107.

The Board notes that additional pertinent VA outpatient 
treatment records may exist which have not been associated 
with the veteran's claims file.  The veteran testified at his 
May 1999 video conference hearing that he was recently 
treated at the Oklahoma City VA Medical Center where he was 
issued a knee brace.  However, these records do not appear to 
be attached to the veteran's claims file, nor have they have 
been requested by the VA.  The VA is deemed to have 
constructive knowledge of these records and, in this case, 
has actual knowledge of the existence of these records.  As 
such, they are considered to be evidence which is of record 
at the time any decision is made and should be associated 
with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error....").

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file any recent VA 
treatment reports from the Oklahoma 
City VA Medical Center showing 
treatment for the veteran's 
degenerative joint disease of the right 
knee which have not been secured 
previously.  

2.  The RO should then readjudicate the 
issue of entitlement to an initial 
rating in excess of 10 percent for 
degenerative joint disease of the right 
knee.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review. 

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

